Citation Nr: 0416568	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-12 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinea 
versicolor.

2.  Entitlement to service connection for miliaris rubra.

3.  Entitlement to service connection for dysplastic vein, 
back.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for conjunctivitis.

6.  Entitlement to service connection for a throat disorder, 
as due to an undiagnosed illness as a result of service in 
the Southwest Asia theater during the Persian Gulf War.

7.  Entitlement to service connection for an ear disorder, 
claimed as ear pain and ringing, as due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.

8.  Entitlement to service connection for otitis media, 
claimed as dizziness and loss of balance, as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.

9.  Entitlement to service connection for prostatitis, 
claimed as frequent and painful urination, as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.

10.  Entitlement to service connection for chest pain as due 
to an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.

11.  Entitlement to service connection for sexual dysfunction 
as due to an undiagnosed illness as a result of service in 
the Southwest Asia theater during the Persian Gulf War.

12.  Entitlement to service connection for dysthymia, claimed 
as anxiety, sleep disturbance, tiredness, poor concentration, 
and memory loss, as due to an undiagnosed illness as a result 
of service in the Southwest Asia theater during the Persian 
Gulf War.

13.  Entitlement to service connection for headaches as due 
to an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.

14.  Entitlement to service connection for a gastrointestinal 
disorder, variously diagnosed as irritable bowel syndrome, 
gastritis, hiatal hernia and claimed as stomach pain, 
colitis, diarrhea, and weight loss, as due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
September 1991, including a period in the Southwest Asia 
Theater during the Persian Gulf War from February to August 
1991, plus an additional 10 years in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

By rating decision dated in October 2001, the RO granted 
entitlement to service connection for tinea versicolor.  He 
subsequently disagreed with the rating.  The Board notes that 
a claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  As the Statement of the Case and the 
Supplemental Statement of the Case have indicated that all 
pertinent evidence has been considered, and the RO has 
determined that a 10 percent rating is to be assigned for the 
entire period at issue, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

After a review of the claims file, the Board finds that a 
remand is necessary with respect to the issues of entitlement 
to service connection for (i) sexual dysfunction, (ii) 
dysthymia, claimed as anxiety, sleep disturbance, tiredness, 
poor concentration, and memory loss, (iii) headaches, and 
(iv) gastrointestinal disorder, variously diagnosed as 
irritable bowel syndrome, gastritis, hiatal hernia and 
claimed as stomach pain, colitis, diarrhea, and weight loss, 
all claimed as due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.  These issues will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims decided herein and has 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The veteran's tinea versicolor is currently manifested by 
subjective complaints of itching and irritation.  

3.  Current objective findings of the veteran's tinea 
versicolor include scaly brown patches and erythematous 
papules on the upper back.

4.  There is no objective clinical evidence of constant 
itching, extensive lesions, marked disfigurement, extensive 
scarring, or the need for systemic steroids or 
immunosuppressants.

5.  There are no in-service complaints of, treatment for, or 
diagnosis of miliaris rubra or a dysplastic vein of the back.

6.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and miliaris rubra or a dysplastic vein of the back.

7.  The episode of in-service rhinitis is shown to have been 
acute and transitory, and resolved without continuing 
residuals.

8.  The episode of in-service conjunctivitis is shown to have 
been acute and transitory, and resolved without continuing 
residuals.

9.  The veteran has not presented any competent medical 
evidence of a relationship between a throat disorder and an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.

10.  The veteran has not presented any competent medical 
evidence of a relationship between an ear disorder and an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.

11.  The veteran has not presented any competent medical 
evidence of a relationship between otitis media, claimed as 
dizziness and loss of balance, and an undiagnosed illness as 
a result of service in the Southwest Asia theater during the 
Persian Gulf War.

12.  The veteran has not presented any competent medical 
evidence of a relationship between prostatitis, claimed as 
frequent and painful urination, and an undiagnosed illness as 
a result of service in the Southwest Asia theater during the 
Persian Gulf War.

13.  The veteran has not presented any competent medical 
evidence of a relationship between chest pain and an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.118, Diagnostic Codes (DCs) 7800, 7801, 7802, 7803, 7804, 
7805, 7806, 7813, 7814 (2002) (2003).

2.  Miliaris rubra was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

3.  A dysplastic vein on the back was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2003).

4.  Acute rhinitis was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

5.  Conjunctivitis was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

6.  A throat disorder is not shown to be due to undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.  38 U.S.C.A. §§ 1117, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

7.  An ear disorder, claimed as ear pain and ringing, is not 
shown to be due to undiagnosed illness as a result of service 
in the Southwest Asia theater during the Persian Gulf War.  
38 U.S.C.A. §§ 1117, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2003).

8.  Otitis media, claimed as dizziness and loss of balance, 
is not shown to be due to undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.  38 U.S.C.A. §§ 1117, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2003).

9.  Prostatitis, claimed as frequent and painful urination, 
is not shown to be due to undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.  38 U.S.C.A. §§ 1117, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2003).

10.  Chest pain is not shown to be due to undiagnosed illness 
as a result of service in the Southwest Asia theater during 
the Persian Gulf War.  38 U.S.C.A. §§ 1117, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Tinea Versicolor 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003). 

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2003).  In that respect, the RO 
determined that the veteran's tinea versicolor was analogous 
to eczema and it has been rated under DC 7806.  

In evaluating skin and scar residuals, the Board notes that 
the applicable rating criteria for skin disorders, 38 C.F.R. 
§ 4.118, were amended effective August 30, 2002.  See 67 Fed. 
Reg. 49,590 (July 31, 2002).  The timing of this change in 
the regulations requires the Board to first consider whether 
the amended regulation is more favorable to the veteran than 
the pre-amendment regulation, to include separately applying 
the pre-amendment and amended versions to determine which 
version is more favorable.  If the amended version is more 
favorable, the Board will apply the amended version from the 
effective date of the amendment and the pre-amendment version 
for any period preceding the effective date.  In applying 
either version, all evidence of record must be considered.  
See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the Board finds that 
neither regulation is more favorable to the veteran and both 
will be considered as applicable.

Under the pre-amended regulations, eczema (DC 7806) was rated 
dependent upon the location, extent, and repugnant or 
otherwise disabling character of the manifestations.  Under 
the amended regulations, infections of the skin not listed 
elsewhere (DC 7820), to include bacterial, fungal, viral, 
treponemal and parasitic diseases, are to be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DCs 7801-7805), or dermatitis (DC 7806), depending upon the 
predominant disability.  

Consideration Under Pre-Amended Regulations

Under the pre-amended regulations, when eczema (DC 7806) was 
manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or was 
exceptionally repugnant, a 50 percent evaluation was 
assigned.  If there was constant exudation or itching, 
extensive lesions, or marked disfigurement, a 30 percent 
evaluation was assigned.  With exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
eczema was assigned a 10 percent evaluation.  When eczema has 
light, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area, a noncompensable evaluation 
was assigned.  38 C.F.R. § 4.118, DC 7806 (2002). 

After a review of the evidence, the Board finds that there is 
no basis for a higher than 10 percent rating under the pre-
amended regulations.  Medical evidence dated in September 
1997 notes that the veteran complained of, among other 
things, skin spots on the shoulder.  After an examination, 
the diagnosis was tinea versicolor.  However, there was no 
indication of constant exudation or itching, that there were 
lesions except on his shoulders, or marked disfigurement.  
Therefore, this evidence of treatment does not support a 30 
percent evaluation.  

In a March 1999 VA examination report, the veteran reported a 
history of psoriasis since returning from the Persian Gulf.  
He related that the lesions started in the shoulders and 
abdomen and were pruritic and intermittent.  He was on no 
treatment and there were no lesions present at the time of 
the examination.  Physical examination revealed scaly 
brownish patches and multiple erythematous papules on the 
upper back.  Multiple hyperpigmented patches on the back with 
irregular borders were noted.  There was no indication of 
ulceration, exfoliation, crusting, or associated systemic or 
nervous manifestations.  The final diagnoses included tinea 
versicolor, miliaris rubra, dysplastic vein on the back, but 
no evidence of psoriasis.

Even considering all the skin symptomatology reported in the 
VA examination as manifestations of tinea versicolor, this 
medical evidence does not support a higher rating because 
there is no indication of treatment at the time of the 
examination, suggesting that there was not "constant" 
itching or exudation.  Further, the examiner noted that the 
veteran's lesions were limited to his upper back, which 
indicates to the Board that they were not "extensive."  
Further, patches of hypopigmentation on the upper back cannot 
be reasonably said to cause "marked  disfigurement."  
Therefore, this evidence does not support a higher rating.  

Even assuming the veteran's condition at its worse (with 
irritation and itching), there is no indication of 
"constant" exudation or itching.  While the residuals of 
the lesions clearly indicate pathology, there are no medical 
records associated with the claims file indicating an 
exacerbation of the disorder.  As such, it appears that the 
condition is otherwise quiescent.  Therefore, the Board finds 
that a higher rating under the pre-amended regulations is not 
warranted.  

Consideration Under Amended Regulations

Because the amended regulations do not specifically list 
tinea versicolor as a separate disorder, the Board will 
consider DC 7820 (infections of the skin not otherwise 
listed), in addition to 7806 (for dermatitis and eczema).  As 
such, the Board will consider each of the potentially 
relevant diagnostic codes.

DC 7800.  Under the amended DC 7800 (disfigurement of the 
head, face, or neck), with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips, or; 
with six or more characteristics of disfigurement will be 
rated as 80 percent disabling.  With visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement the 
disability will be rated at 50 percent.  

With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement the disability will be rated 
at 30 percent.  With one characteristic of disfigurement the 
disability will be rated at 10 percent. 

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are: 
?	Scar 5 or more inches (13 or more cm.) in length.  
?	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.  
?	Surface contour of scar elevated or depressed on 
palpation.  
?	Scar adherent to underlying tissue.  
?	Skin hypo- or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).  
?	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.).  
?	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).  
?	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate. 

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

In this case, there is no evidence that the veteran has two 
or three characteristics of disfigurement such to warrant a 
higher rating under DC 7800.  Significantly, the lesions 
appear to be limited to the upper back and arms.  While 
hypopigmented areas are noted, it is not present on the 
veteran's head, face, or neck.  As such, DC 7800 is not for 
application.  

DC 7801.   DC 7801 pertains to scars, other than head, face, 
or neck, that are deep or that cause limited motion.  In this 
case, the Board finds that there is no evidence to support a 
finding that the skin disorder of the veteran's upper back 
and arms cause any limitation of motion of the affected area.  
Therefore, DC 7801 is not for application.

DC 7802.   DC 7802 pertains to scars, other than head, face, 
or neck, that are superficial and that do not cause limited 
motion.  Specifically, under DC 7802, a 10 percent rating is 
warranted for an area or areas of 144 square inches (929 sq. 
cm.) or greater.  As the veteran's currently-assigned 10 
percent rating is the highest available under this code, a 
higher rating would not be available regardless of the size 
of the scarring.  

DC 7803.  Under DC 7803, unstable superficial scars will be 
rated as 10 percent disabling. Note (1): An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Note (2): A superficial scar is one 
not associated with underlying soft tissue damage.  Similar 
to the analysis for DC 7802, as the veteran's currently-
assigned 10 percent rating is the highest available under 
this code, a higher rating would not be available regardless 
of the character of the residual scarring.  

DC 7804.  Under DC 7804, superficial scars which are painful 
on examination will be rated as 10 percent disabling.  Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage.  Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  As above, the currently-assigned 10 
percent rating is the highest available under this code and 
no higher rating can be assigned.

DC 7805.  Under DC 7805, other scars will be rated on 
limitation of function of affected part.  In this case, the 
Board finds that DC 7805 is not for application because there 
is no medical evidence that the veteran's tinea versicolor 
affects, in any way, the normal function of his upper back or 
arms.

DC 7806.  Under the amended DC 7806, when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or constant or near- constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period, a 60 
percent rating is warranted.  When 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, a 30 percent rating is warranted.  

When at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period, a 10 percent rating is warranted.  
Less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, and; no more than topical therapy 
required during the past 12-month period, a noncompensable 
percent rating is warranted.  

In the most recent VA examination report dated in March 2003, 
the veteran related a history of skin and feet fungal 
infection since the Persian Gulf War.  He reported 
improvement in symptoms since returning to Puerto Rico.  He 
had had no treatment in the past four months.  Physical 
examination revealed hypopigmented scaly patches on the arms 
and shoulders.  There were no reported ulcerations, 
exfoliations, crusting, or associated systemic and nervous 
manifestations.  The final diagnoses included tinea 
versicolor on arms and shoulders only.

Even considering that the veteran's entire upper back and 
arms are involved, it does not constitute an area of 20 to 40 
percent of the entire body.  Further, there is no indication 
that the veteran has required the use of systemic therapy for 
treatment at any time.  Therefore, there is no basis for the 
assignment of a higher rating based on the exposed area 
affected or the use of systemic steroids or 
immunosuppressives.  

II.  Claims for Direct Service Connection

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for Miliaris Rubra and 
Dysplastic Vein, Back

Because these two claims will be considered under the same 
legal theory, they will be discussed together.  After a 
review of the claims file, the Board finds that the claims 
must be denied.

First, service medical records are devoid of complaints of, 
treatment for, or diagnoses of miliaris rubra, or a 
dysplastic vein on the back.  The September 1991 separation 
examination report reveals a normal clinical evaluation of 
the veteran's skin, except for a tattoo.  Therefore, the 
Board concludes that there was no evidence of miliaris rubra 
or a dysplastic vein shown in military service.

Next, post service medical evidence is completely negative 
for complaints of, treatment for, or diagnosis of miliaris 
rubra or a dysplastic vein for several years after military 
discharge.  Specifically, the first reported diagnoses of 
miliaris rubra and a dysplastic vein were in the March 1999 
VA examination report, some 8 years after military discharge.  
The Board places significant probative value on the 8-year 
gap between discharge from military service and the first 
reported diagnoses and finds that the post-service 
symptomatology is too remote in time to support a finding of 
in-service onset, particularly given the lack of continuity 
of symptomatology during the multi-year gap between military 
discharge in 1991 and the first mention of the disorders in 
1999.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim).

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that no 
physician has attributed the veteran's miliaris rubra and 
dysplastic vein on the back to active military service, 
despite his contentions to the contrary.  The mere 
contentions as to a medical nexus, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate his complaints with an event or 
incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

In sum, even accepting the veteran's current diagnoses, the 
Board places greater probative value on the absence of in-
service complaints, treatment or diagnosis of the skin 
disorders, the lack of post-service treatment for many years 
after service separation, and the absence of medical evidence 
establishing a nexus between military service and the 
veteran's current complaints.  As such, the claims must be 
denied.

Entitlement to Service Connection for Allergic Rhinitis and 
Conjunctivitis

A National Guard service medical record reveals that the 
veteran complained of a red eye in June 1980 and was 
diagnosed with probable allergic rhinitis and conjunctivitis.  
Subsequent service medical records are negative for any 
further complaints.  A September 1991 separation examination 
reveals a normal clinical evaluation of his eyes and nose, 
except that he wore glasses.  In a post-service VA General 
Medical examination report dated in March 1999 there were no 
complaints of or diagnosis of allergic rhinitis or 
conjunctivitis.  Additional post-service outpatient treatment 
records fail to show complaints of or treatment for allergic 
rhinitis or conjunctivitis.

Based on a review of the evidence, the Board concludes that 
the single incident of allergic rhinitis and conjunctivitis 
he experienced in service was acute and transitory and 
resolved without chronic residuals.  As noted above, there 
were apparently no further complaints related to allergic 
rhinitis or conjunctivitis during military duty.  Therefore, 
there is no evidence of a chronic disability manifested as a 
result of military duty.  

Further, as discussed above, service connection may only be 
granted for a current disability; when a claimed condition is 
not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the most recent VA examination report 
and other medical evidence associated with the claims file is 
unable to support a diagnosis of allergic rhinitis or 
conjunctivitis, the claims must be denied.  

III.  Claims for Service Connection Based on Undiagnosed 
Illness

In addition to the law and regulations regarding service-
connection discussed above, with the enactment of the Persian 
Gulf War Veterans' Benefits Act, title I of Public Law No. 
103-446 (Nov. 2, 1994), a new section 1117 was added to title 
38, United States Code. That statute, codified at 38 U.S.C.A. 
§ 1117, authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom illness," 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, that is defined by a cluster of signs or 
symptoms.

Subsequently, 38 C.F.R. § 3.317 was amended to incorporate 
these changes, and that amendment was made retroactively 
effective March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 
10, 2003).  New 38 C.F.R. § 3.317(a)(2)(ii) was added 
defining the term "medically unexplained chronic multisymptom 
illness" to mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that "Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained."  As yet, VA has not identified any illness 
other than the three identified in section 202(a) as a 
"medically unexplained chronic multisymptom illness;" 
therefore, new 38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) 
only lists chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome as currently meeting this 
definition.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  It 
was provided, however, in new 38 C.F.R. § 
3.317(a)(2)(i)(B)(4) that the list may be expanded in the 
future when the Secretary determines that other illnesses 
meet the criteria for a "medically unexplained chronic 
multisymptom illness."

Where the law or regulations change after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In the instant case, the appellant's 
claims were pending on March 1, 2002, and thus, the new law 
applies.  As the law is more favorable to the veteran (i.e., 
it provides compensation for additional 
symptoms/disabilities), the Board's decision to proceed in 
adjudicating these claims does not prejudice the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms which 
may be manifestations of an undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 
Fed. Reg. 34539-543 (June 10, 2003).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2), as amended by 68 Fed. 
Reg. 34539-543 (June 10, 2003), now redesignated 38 C.F.R. § 
3.317(a)(3).  A disability is considered chronic if it has 
existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. § 3.317(a)(3), as amended 
by 68 Fed. Reg. 34539-543 (June 10, 2003), now redesignated 
38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the appellant's claimed disorder regardless of 
his Persian Gulf service.

Throat Disorder,
Ear Disorder, Claimed as Ear Pain and Ringing, and 
Chest Pain

As noted above, a "qualifying chronic disability" means a 
chronic disability resulting from an undiagnosed illness, to 
include fatigue, skin, headaches, muscle and joint pain, 
neurological complaints, neuropsychological complaints, 
respiratory complaints, sleep problems, gastrointestinal 
complaints, cardiovascular complaints, abnormal weight loss, 
or menstrual disorders.  In this case, after a careful review 
of the medical evidence, the Board is compelled to conclude 
that a presumption of service connection is not warranted for 
a throat disorder or an ear disorder because neither is 
included in the list of "qualifying chronic disability."  

Specifically, after a review of the claims file, there is no 
evidence that the veteran has reported any signs or symptoms 
associated with a throat disorder or an ear disorder.  In the 
1995 Persian Gulf War examination, his ears and throat were 
reported to be within normal limits and he denied any 
complaints associated therewith.  In addition, in a March 
1999 VA nose, sinus, larynx, and pharynx examination report, 
his symptoms were associated with allergic rhinitis, which is 
addressed in a separate section of this decision.  Further, 
there is no medical evidence establishing a link between the 
veteran's throat and ear complaints and an undiagnosed 
illness.  Therefore, the Board finds that the claims must be 
denied.

With respect to a claim for chest pain, the Board finds that 
the medical evidence is completely negative for complaints of 
chest pain, except to the extent that it is related to 
generalized body aches and pain.  Specifically, there was no 
mention made of cardiovascular chest pain in the January 1995 
Persian Gulf War examination or in the March 1999 VA 
examination.  In March 1999, the veteran reported body pain 
and an evaluation of the cardiovascular system showed a 
regular heart rhythm, no murmur, no extra or abnormal sounds, 
a normal pulse, normal peripheral circulation, and normal 
blood pressure.  There was no cardiovascular diagnosis made 
and his symptoms were not related to an undiagnosed illness.  
As such, the Board finds that the claim must be denied.

Otitis Media, Claimed as Dizziness and Loss of Balance, and
 Prostatitis, Claimed as Frequent and Painful Urination

After a review of the claims file, the Board finds that the 
veteran's dizziness and loss of balance, as well as frequent 
and painful urination have not resulted in a disability which 
can be said to be "undiagnosed."  To the contrary, treatment 
records reflect diagnoses of otitis media and prostatitis.  
The provisions of 38 C.F.R. § 3.317 only apply to undiagnosed 
illnesses; therefore, service connection for otitis media and 
prostatitis due to an undiagnosed illness is precluded under 
this regulation.  Since there is, of record, medical evidence 
attributing the veteran's dizziness and frequent and painful 
urination to clinically-diagnosed disorders, the requirements 
for entitlement to service connection under 38 C.F.R. § 3.317 
are not satisfied and the claims must be denied.  

Thus, the veteran is not entitled to a regulatory presumption 
of service connection for an ear disorder or for frequent and 
painful urination.  There is no assertion or evidence that an 
ear disorder or a genitourinary disorder began during service 
or are otherwise related to service.  Accordingly, there is 
no basis for a grant of service connection on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994).


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for tinea versicolor is denied.

The claim for entitlement to service connection for miliaris 
rubra is denied.

The claim for entitlement to service connection for 
dysplastic vein, back is denied.

The claim for entitlement to service connection for allergic 
rhinitis is denied.

The claim for entitlement to service connection for 
conjunctivitis is denied.

The claim for entitlement to service connection for a throat 
disorder, as due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War is denied.

The claim for entitlement to service connection for an ear 
disorder, claimed as ear pain and ringing, as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War is denied.

The claim for entitlement to service connection for otitis 
media, claimed as dizziness and loss of balance, as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War is denied.

The claim for entitlement to service connection for 
prostatitis, claimed as frequent and painful urination, as 
due to an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War is denied.

The claim for entitlement to service connection for chest 
pain as due to an undiagnosed illness as a result of service 
in the Southwest Asia theater during the Persian Gulf War is 
denied.


REMAND

With respect to the remaining issues of entitlement to 
service connection for (i) sexual dysfunction, (ii) 
dysthymia, claimed as anxiety, sleep disturbance, tiredness, 
poor concentration, and memory loss, (iii) headaches, and 
(iv) gastrointestinal disorder, variously diagnosed as 
irritable bowel syndrome, gastritis, hiatal hernia and 
claimed as stomach pain, colitis, diarrhea, and weight loss, 
all claimed as due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War, the Board finds that a remand is in order.  

Specifically, the Board finds that medical nexus opinions are 
needed with respect to the undiagnosed illness claims.  
Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA Persian 
Gulf War examination to determine the 
nature and extent of his claims as due to 
an undiagnosed illness.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner is requested to express an 
opinion as to the following questions:

?	Can the veteran's current complaints 
related to (i) sexual dysfunction, 
(ii) dysthymia, claimed as anxiety, 
sleep disturbance, tiredness, poor 
concentration, and memory loss, 
(iii) headaches, and (iv) 
gastrointestinal disorder, variously 
diagnosed as irritable bowel 
syndrome, gastritis, hiatal hernia 
and claimed as stomach pain, 
colitis, diarrhea, and weight loss 
be attributed to any known clinical 
diagnosis(es) and, if so, what is 
(are) the diagnosis(es)?
?	Does the record establish that the 
veteran's current complaints 
regarding (i) sexual dysfunction, 
(ii) dysthymia, claimed as anxiety, 
sleep disturbance, tiredness, poor 
concentration, and memory loss, 
(iii) headaches, and 
(iv) gastrointestinal disorder, 
variously diagnosed as irritable 
bowel syndrome, gastritis, hiatal 
hernia and claimed as stomach pain, 
colitis, diarrhea, and weight loss 
are more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
related to military service in the 
Persian Gulf?
?	In responding to this question, the 
examiner should indicate the degree 
to which the opinion is based upon 
the objective findings of record as 
opposed to the history as provided 
by the veteran.
?	If it is determined that the 
veteran's complaints regarding (i) 
sexual dysfunction, (ii) dysthymia, 
claimed as anxiety, sleep 
disturbance, tiredness, poor 
concentration, and memory loss, 
(iii) headaches, and (iv) 
gastrointestinal disorder, variously 
diagnosed as irritable bowel 
syndrome, gastritis, hiatal hernia 
and claimed as stomach pain, 
colitis, diarrhea, and weight loss 
are not related to service in the 
Persian Gulf, then the examiner 
should provide an opinion as to a 
general medical nexus, if any, 
between the current complaints and 
military service.

2.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues (to include the 
new spine regulations), as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.
  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



